Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2020 has been entered.

Claim status
Applicant's election with traverse of breast cancer as the elected cancer and sulfisoxazole (Formula 1) remain acknowledged. Claims 9 and 12-14 are examined with respect to the elected species. Claims 1-8 and 10-11 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 has been considered by the examiner.



Action Summary
Claims 9 and 12-14 rejected under 35 U.S.C. 103 as being un-patentable over Boyle et al. (US2006/0122180 A1) in view of Warren et al. Expert Opin Investig Drugs. 2008 Aug; 17(8): 1237–1245 and Gulati et al. (US2008/0260634 A1) are maintained, but modified and revisited in light of the claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being un-patentable over Boyle et al. (US2006/0122180 A1) in view of Warren et al. Expert Opin Investig Drugs. 2008 Aug; 17(8): 1237–1245 and Gulati et al. (US2008/0260634 A1). 
Boyle et al. teaches a method  of treating cancer, in a warm-blooded animal, such as man, in need of such treatment which comprises administering to said animal an effective amount of a combination/pharmaceutical composition comprising an endothelin receptor antagonist, or a pharmaceutically acceptable salt thereof, and an EGFR TKI, or a pharmaceutically acceptable salt thereof, see claims 1 and 7. Moreover, Boyle et al. teaches the endothelin receptor antagonist is selected from ZD4054 (i.e. N-(3-methoxy-5-methylpyrazin-2-yl)-2-(4-[1,3,4-oxadiazol-2-yl]phenyl)pyri- dine-3-sulphonamide, or a pharmaceutically acceptable salt thereof, and the EGFR TKI is selected from ZD1839, or a pharmaceutically acceptable salt thereof, see claim 4. Boyle et al. also teaches the cancer is metastatic, see claim non-metastatic, see claim 15. Boyle et al. teaches the cancer the cancer is renal, thyroid, lung, breast or prostate cancer, see claim 16. Lastly, Boyle et al. teaches endothelin A receptor antagonists have been identified as potentially of value for the treatment of cancer, see para [0007] 
Boyle et al. does not teach sulfisoxazole. 
Warren et al teaches ZD4054 is an orally bioavailable, specific ETA antagonist currently being investigated in prostate cancer, see Abstract. Moreover, Warren et al. teaches ETs and their receptors ETA/B are expressed in several cancer cell lines and tumor types including cancers of the prostate, ovary, cervix, breast, melanocytes, kidney, lung, colon, central nervous system, and Kaposi’s sarcoma, see page 1239, third para.
Gulati et al. teaches ETA receptor antagonists useful in the present invention can be selective ETA antagonists or balanced ETA/ETB antagonists. ETA receptor antagonists, and balanced ETA/ETB antagonists, useful in the treatment and/or prevention of solid tumors, see para [0060]. Gulati et al. teaches Examples of ETA antagonists useful in the present invention include, but are not limited to, atrasentan, sitaxsentan, clazosentan, tezosentan, sulfisoxazole, see para [0061]. Gulati et al. teaches the tumors can include breast cancer, see para [0056]. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer sulfisoxazole in combination with ZD1839 for the treatment of breast cancer or inhibiting the growth, invasion, and metastasis of breast cancer cells. One would a reasonable success when administering another pharmacological agent (another ETA receptor antagonist), in this case sulfisoxazole, would in fact also behave as an effective treatment for breast cancer or inhibiting the growth of metastasis of breast cancer cells. Such a A receptor antagonist specifically disclosed by the reference, without any appreciable loss of activity of the composition in achieving the disclosed therapeutic objective, absent factual evidence to the contrary. The substitution of one ETA receptor antagonist, ZD4054, for another, sulfisoxaxole, would have been obvious to one person skilled in the art in the absence of evidence to the contrary. The motivation for the substitution would also be because Gulati et al. teach sulfisoxazole is an ETA receptor antagonist useful for treating breast cancer which encompasses metastasis of breast cancer. 
		Applicant’s argument and Response to Applicant’s argument
Applicant argues Boyle only describes the effect of the combination of ZD4054 and EGFR TKI. Thus, it is not reasonable to conclude that one of ordinary skill who has read Boyle would expect that5 all ETA receptor antagonists would be effective in treating various cancers. To the contrary, Zibotentan (ZD4054) is described as an adjuvant for anticancer treatment in Haque, S. et al., Mol Cancer Ther. 2013, 12(8):1556-1567 (published online on May 3, 2013) (hereinafter "Reference 1"). A copy of Reference 1 attached. Reference 1 further describes that cancer migration (metastasis) was inhibited by ETB receptor antagonists rather than ETA receptor 
antagonists, as shown in the excerpt below from page 1 of Reference 1. In response, the Examiner finds Applicant’s argument not persuasive. Contrary to Applicant’s assertion that it is not reasonable to conclude that one of ordinary skill who has read Boyle would expect that5 all ETA receptor antagonists would be effective in treating various cancers, the Examiner contends that the rejection is not based on ETА receptor antagonists alone for treating various cancers A receptor antagonist with a EGFR TKI will not be effective for treating the various cancers in a metastatic state taught by Boyle. Moreover, the Examiner acknowledges and considers the references cited by Applicant. However, the Examiner contends that reference  (Haque)does not say the cancer migration (metastasis) was inhibited by ETB receptor antagonists rather than ETA receptor antagonists. Haque et al. clearly teaches proliferation was inhibited by ETA (zibotentan > BQ123, migration by ETB > ETA, and contraction by combined ETA and ETB antagonist. The fact that ETB exhibits a better migration inhibition than ETA does mean ETA does not exhibit migration inhibition. In fact, Haque et al. teaches there was a significant reduction in both ETA receptor antagonists zibotentan and BQ123, with an average migration of 50% and 51% receptively. ETB produced the greatest inhibitor effect with a resultant average migration of 29%. Combined ETA and ETB receptor blockage produced an in-between effect of that seen for ETA and ETB individually. Please see Fig. 3C below.

    PNG
    media_image1.png
    222
    539
    media_image1.png
    Greyscale
. Therefore, one of ordinary skill who has read Boyle would expect that5 all of the ETA receptor antagonists of Boyle et al. and Gulati et al. but not all ETA receptor antagonists, would be effective in treating various cancers taught by Boyle et al. 

Applicant argues that it has been reported that a number of clinical trials using ETA receptor  antagonists in the treatment of cancers have proven to be negative. See, Kohan, D. et al., Life Sciences (2012) 91:528-539 (hereinafter "Reference 2"), a copy of which is attached. As shown in the excerpt from the left column on page 535 of Reference 2, multiple Phase III clinical trials testing ETA antagonists alone or in combination therapy with a taxane for the6 treatment of early metastatic disease and advanced metastatic disease were negative, i.e., they failed to treat metastatic diseases: Outcomes of previous clinical trials in cancer patients using ERAs  In the last 10 years, two large pharmaceutical companies, Abbott  and Astra Zeneca, embarked on a systematic development and evaluation program on their own ETA antagonists, atrasentan (Xinlayn) and zibotentan (Nelson et al., 2012), respectively, in cancer. Since a role of ET-1 in cancer was first shown in prostate tumors and subsequent work implicated this molecule in prostate cancer bone metastasis, the clinical work was focused on this cancer type A antagonists and a taxane (the most effective chemotherapeutic in routine practiceto in of ET-1 in metastatic colonization, these trials, in patients with established disease, would likely not have been done. Of course, the "retrospectoscope" is 20:20 and we are fortunate that two companies stepped up the plate and based on basic science data at the time undertook the risky and costly challenge in doing these trials. Recent clinical studies in oncology however suggest that ERAs may also be useful as adjuvants to enhance anti-tumor effects of interferons in patients with renal cell carcinoma (Groenewegen et al., 2012), or to inhibit tumor growth in ovarian cancer patients by enhancing paclitaxel efficacy (Kim et al., 2011). Also, preclinical studies suggest the usefulness of ETB receptor agonists to enhance reduction in tumor volume induced by radiation therapy (Gulati et al., 2011), an approach which is now being tested in clinical trials (Tolcher et al., 2011).  The excerpt below from the right column on page 535 of Reference 2 reiterates the point that most of the clinical trials of endothelin receptor antagonists, including ETA antagonists, have been negative or neutral at best:7 The past decade, particularly through cell-specific or tissue-specific  manipulation of genes encoding for ET and its receptors has provided important insights into ET biology in health and disease (Ahn et al., 2004; Gariepy et al., 2000; Ge et al., 2005; Ivy et al., 2001; Kisanuki et al., 2010 or (Galie et al., 2011) (which had been approved for PAH three years earlier by European agencies) has slowed down clinical research activity in this area. Opportunities might have been missed since recent clinical ERA trials were 
Kohan, 2011).  In response, the Examiner find Appliant’s argument not persuasive. While reference 2 (kohan et al.) teaches most of the clinical trials of ERAs have been negative or neutral, Kohan clearly concludes that  The previous disappointments in clinical development of ERAs should not prevent us from exploring the potential of this class of drugs using carefully designed and conducted clinical trials. There is a limited amount of money to invest in new drugs, and every failure of potential drug candidates implies a substantial loss of investment. Provided that the now known side effects of plasma volume expansion can be successfully controlled for, ERAs are promising drugs since they are clearly antiproteinuric and hold potential for slowing CKD progression, for improving the clinical course of patients with PAH as suggested by the recently announced results of the SERAPHIN trial, and might have therapeutic potential in selected patients with CHF or cancer. There still is the possibility that ERAs might be effective as therapeutics in a variety of diseases, either alone or in combination with other drugs, however for any clinical application of ERAs we still require more data and access to the substantial amount of unpublished data, as well as outcome studies with defined and reasonable clinical endpoints. Using the lessons we have learned, it should be possible to design and conduct successful trials using these agents, see page 536, right col, last para. 
	Applicant argues that a review article published on January 28, 2016, a month after the December 31, 2015 priority date of the present invention, reviewed the existing achievements and state of research regarding endothelin therapeutics in cancer, stating that that "ETAR antagonists should be investigated in the adjuvant setting", and that "specific ETAR blockade ockage does not affect established high-volume disease and supporting that ETAR antagonists should be investigated in the adjuvant setting,Supplemental Response to Office Action of April 2, 2020 Following compelling preclinical studies in prostate cancer models and the promising phase H trials in patients with advanced metastatic prostate cancer, atrasentan and zibotentan have been evaluated as single agents in phase III trials carried out in patients with non-metastatic prostate cancer or advanced metastatic prostate cancer and in combination with standard chemotherapy in patients with metastatic prostate cancer. A phase II trial assessing zibotentan plus carboplatin and paclitaxel in patients with advanced OC reported no improvements in the primary end point or in secondary end points. Unfortunately, all trials have proved to be unsuccessful in patients with established disease (24). Contributory factors to account for the lack of overall clinical benefit and the discrepancies with the clinical results in tumors in which the inhibition of an antitumor immune response might affect overall survival. Negative  As Reference 3 is a review paper and the paper by Said, N. el al. (cited reference 27) discussed in the excerpt above was published in 2011, Applicant believes that Reference 3 can be used as a reference to show the state of the art at the time the invention was made and to infer whether or not a person skilled in the art would recognize that all ETA receptor antagonists would have anticancer effects. In summary, as demonstrated by the many cases of failed treatments of metastatic cancers with ETAR antagonists reported in References 1 to 3 above, A receptor antagonists would have negative results in cancer treatment. Based on the state of the art at the present invention was made, it is not reasonable to assert that all ETA receptor antagonists9. In response, the Examiner finds Applicant’s argument not persuasive. Again, reference 3, i.e. Rosano et al. teaches that ETAR blockage could tilt the balance toward increase ETBR signaling, hampering antitumor immunity and that ETAR antagonists should be investigated in the adjuvant setting in nonmetastatic patients to impair the metastatic colonization driven by critical factors released by the tumor micro-environment and additionally that given the negative results of ETAR antagonism in cancer, Rosana et al. clearly teaches this review describes the most up-to-date preclinical and clinical results obtained by using ET-1 therapeutics. The previous negative clinical results of ET-1 therapeutics should not prevent us from setting the standard of this class of drugs for future well-designed clinical trials. The preclinical data obtained with the dual ETAR and ETBR antagonist macitentan indicate that this molecule, which targets cancer cells and tumor-associated micro-environmental elements, could be a cancer therapeutic option. The field of ET-1 therapeutics will be improved in the next decade, facilitated by the new knowledge on the genomic landscape of the human stroma and tumor, and by the low invasive approaches based on liquid biopsies for the discovery of predictive biomarkers. The information obtained from preclinical studies in patient-derived models and from the Cancer Genome Atlas will set the scene of precision medicine for cancer. Results from these studies are expected to open the possibility that ET-1R antagonists might be more efficacious as molecular cancer therapeutics, able to hamper the functional β-arr1-dependent signaling complexes, either alone or coupled with new targeted approaches, see AR antagonists are expected to be effective in cancer treatment. In sum, the state of the art at the time the invention was filed would have taught one of ordinary skill art that ETA receptor antagonists would have been expected to be effective for treating the various cancers including breast cancer taught by Boyle et al. with success. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628